Case 2:19-cv-00501-AJS Document 79 Filed 07/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN, : Civil Action No. 2:19-cv-0501-AJS
Plaintiffs, :
Vv. : LEAD CASE

DOCUSIGN, INC.,

 

Defendant.
KAREN CLARK, : Civil Action No. 1:19-cv-00135-AJS
Plaintiff, :
V. : MEMBER CASE
ALIBRIS, INC., and DOES 1-5, : Electronically Filed
Defendants. :

NOTICE OF SERVICE OF DEFENDANT’S RULE 68 OFFER OF JUDGMENT

PLEASE TAKE NOTICE that on the 11" day of July, 2019, an Offer of Judgment was
forwarded to Plaintiff's counsel of record, via U.S. Mail, postage prepaid, and Email addressed as

below:

Benjamin J. Sweet, Esquire
The Sweet Law Firm, PC
186 Mohawk Drive
Pittsburgh, PA 15228

ben@sweetlawpc.com

Dated: July 11, 2019 Respectfully submitted,
PION, NERONE, GIRMAN, WINSLOW & SMITH, P.C.

By:_/s/John T. Pion, Esquire
John T. Pion, Esquire

jplion@pionlaw.com
Todd R. Brown, Esquire

tbrown@pionlaw.com

1500 One Gateway Center

420 Ft. Duquesne Blvd.

Pittsburgh, PA 15222
412-281-2288

Attorneys for Defendant Alibris, Inc.

 
Case 2:19-cv-00501-AJS Document 79 Filed 07/11/19 Page 2 of 2

CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that on July 11, 2019, a copy of the foregoing Notice of
Service of Defendant’s Rule 68 Offer of Judgment was electronically served via the Court’s CM-

ECF service and via email to the following counsel of record:

Benjamin J. Sweet, Esquire
The Sweet Law Firm, PC
186 Mohawk Drive
Pittsburgh, PA 15228

ben@sweetlawpc.com
(Attorney for Plaintiff)

PION, NERONE, GIRMAN,
WINSLOW & SMITH, P.C.

By: /s/ John T. Pion, Esquire
John T. Pion, Esquire
Pa. I.D. No. 43675

420 Ft. Duquesne Blvd.
1500 One Gateway Center
Pittsburgh, PA 15222

(412) 281-2288 (telephone)
(412) 281-3388 (facsimile)
jpion@pionlaw.com

 
